The Court decided that Dr. Carmichael’s character had . . , , . , „ , . . , not been impeached, and therefore his testimony had not been called in question ; and that it was against the obvious rules of law to confirm a witnesses character or mony before it was impeached. The declaration of counsel was no impeachment of a party’s character. The conversation between Dr. Carmichael and Mr. Little cannot be admitted to go to the jury.
. The declaration of conn sei ;s no imPeaahment °f a witness s or can^he^’conversation be- ‘and”!" íhird Pe.rs0“ be admitted until it is impeached,
Mr. Hedden, a police magistrate, was called, and testified that Dr. Carmichael never so identified the money" as to satisfy the witness that the money found on the prisoner was the same money lost by the Doctor. He certainly *404did not so explain the bills to the witness, as to satisfy him that he could, by marks, identify any part of the property. He made no mention of folds, or pin holes, in the notes, &c.
Mr. Little was again called, and it was contended on the part of the people, as Mr. Hedden had been examined to invalidate the testimony of Dr. Carmichael, and had testified that in his opinion he had not identified the money, it was now competent fdr them to show that, after he lost the money and before it was found, he had described it-to Mr. Little, agreeing with his description.of it in his evidence before the jury.
Price again objected, but the Court decided th at it was now proper evidence to go to the jury.
It was then proved by Mr. Little, that Dr. Carmichael had called upon him and described the. notes as being folded in a particular manner, and that there were the marks of a pin hole through two of them, exactly corresponding to those now shown to the witness.
Price opened the case upon the part of the prisoner, and called witness to prove -that before the robbery the prisoner was seen in possessipn of fifty dollar notes of the same bank, denomination, and amount as those charged in the indictment.
The case was summed up to the jury by Phoenix and Price for the prisoner, and Maxwell and D. B. Odgen for the people.
The Court, after recapitulating the facts to the jury, left it to them to say whether the defendant was guilty or not guilty.
• The jury returned a verdict of guilty against him.